
	

113 HCON 24 IH: Expressing the sense of Congress that a carbon tax would be detrimental to the United States economy.
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 24
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Scalise (for
			 himself, Mr. Aderholt,
			 Mrs. Bachmann,
			 Mr. Bachus,
			 Mr. Barr, Mr. Barton, Mr.
			 Bentivolio, Mr. Bishop of
			 Utah, Mrs. Black,
			 Mrs. Blackburn,
			 Mr. Brady of Texas,
			 Mr. Bridenstine,
			 Mr. Broun of Georgia,
			 Mr. Buchanan,
			 Mr. Bucshon,
			 Mr. Campbell,
			 Mr. Carter,
			 Mr. Cassidy,
			 Mr. Chabot,
			 Mr. Chaffetz,
			 Mr. Collins of Georgia,
			 Mr. Cotton,
			 Mr. Cramer,
			 Mr. Crawford,
			 Mr. Culberson,
			 Mr. Denham,
			 Mr. DesJarlais,
			 Mr. DeSantis,
			 Mr. Duncan of South Carolina,
			 Mrs. Ellmers,
			 Mr. Farenthold,
			 Mr. Fincher,
			 Mr. Fleischmann,
			 Mr. Fleming,
			 Mr. Flores,
			 Mr. Franks of Arizona,
			 Mr. Gardner,
			 Mr. Garrett,
			 Mr. Gibbs,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Gosar,
			 Mr. Graves of Missouri,
			 Mr. Griffin of Arkansas,
			 Mr. Hall, Mr. Hanna, Mr.
			 Hensarling, Mr. Holding,
			 Mr. Hudson,
			 Mr. Huelskamp,
			 Mr. Huizenga of Michigan,
			 Mr. Issa, Ms. Jenkins, Mr. Sam
			 Johnson of Texas, Mr.
			 Jordan, Mr. Kelly,
			 Mr. King of Iowa,
			 Mr. Kline,
			 Mr. LaMalfa,
			 Mr. Lamborn,
			 Mr. Lankford,
			 Mr. Latta,
			 Mr. Long, Mr. Luetkemeyer, Mrs. Lummis, Mr.
			 Massie, Mr. McClintock,
			 Mr. Meadows,
			 Mr. Miller of Florida,
			 Mr. Mullin,
			 Mr. Mulvaney,
			 Mrs. Noem,
			 Mr. Neugebauer,
			 Mr. Nugent,
			 Mr. Nunnelee,
			 Mr. Olson,
			 Mr. Palazzo,
			 Mr. Pearce,
			 Mr. Pittenger,
			 Mr. Pitts,
			 Mr. Pompeo,
			 Mr. Posey,
			 Mr. Price of Georgia,
			 Mr. Radel,
			 Mr. Renacci,
			 Mr. Ribble,
			 Mr. Roe of Tennessee,
			 Mr. Rokita,
			 Mr. Rothfus,
			 Mr. Salmon,
			 Mr. Sessions,
			 Mr. Shimkus,
			 Mr. Smith of Texas,
			 Mr. Stewart,
			 Mr. Stivers,
			 Mr. Stockman,
			 Mr. Walberg,
			 Mr. Weber of Texas,
			 Mr. Wenstrup,
			 Mr. Westmoreland,
			 Mr. Williams,
			 Mr. Wilson of South Carolina,
			 Mr. Woodall,
			 Mr. Yoder, and
			 Mr. Young of Indiana) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  carbon tax would be detrimental to the United States economy.
	
	
		Whereas a carbon tax is a Federal tax on carbon released
			 from fossil fuels;
		Whereas a carbon tax will increase energy prices,
			 including the price of gasoline, electricity, natural gas, and home heating
			 oil;
		Whereas a carbon tax will mean that families and consumers
			 will pay more for essentials like food, gasoline, and electricity;
		Whereas a carbon tax will fall hardest on the poor, the
			 elderly, and those on fixed incomes;
		Whereas a carbon tax will lead to more jobs and businesses
			 moving overseas;
		Whereas a carbon tax will lead to less economic
			 growth;
		Whereas American families will be harmed the most from a
			 carbon tax;
		Whereas, according to the Energy Information
			 Administration, in 2011, fossil fuels share of energy consumption was 82
			 percent;
		Whereas a carbon tax will increase the cost
			 of every good manufactured in the United States;
		Whereas a carbon tax will impose disproportionate burdens
			 on certain industries, jobs, States, and geographic regions and would further
			 restrict the global competitiveness of the United States;
		Whereas American ingenuity has led to innovations in
			 energy exploration and development and has increased production of domestic
			 energy resources on private and State-owned land which has created significant
			 job growth and private capital investment;
		Whereas United States energy policy should encourage
			 continued private sector innovation and development and not increase the
			 existing tax burden on manufacturers;
		Whereas the production of American energy resources
			 increases the United States ability to maintain a competitive advantage in
			 today’s global economy;
		Whereas a carbon tax would reduce America’s global
			 competitiveness and would encourage development abroad in countries that do not
			 impose this exorbitant tax burden; and
		Whereas the Congress and the President should focus on
			 pro-growth solutions that encourage increased development of domestic
			 resources: Now, therefore, be it
		
	
		That it is the sense of Congress that a
			 carbon tax would be detrimental to American families and businesses, and is not
			 in the best interest of the United States.
		
